DETAILED ACTION
Receipt is acknowledged of applicant’s Response to Restriction Requirement filed 8/1/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-16 are pending in the application.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 8/1/2022 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Accordingly, claims 1-8 are under examination.

Information Disclosure Statement
	The IDS’s dated 2/21/2020, 11/4/2020 and 11/11/2020 have been considered.  Signed copies are enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Clam 2 recites, “the metal halide perovskite is a metal halide perovskite having a two-dimensional structure”.  Claim 2 depends form claim 1.  Claim 1 sets out that the metal halide perovskite is in a form of a nanosheet, a nanowire, or a quantum dot.  A two-dimensional structure is broader in scope than “a nanosheet, a nanowire, or a quantum dot” and, as such, does not properly further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt et al. (FR 3058141 A1, May 4, 2018, machine translation, hereafter as “Hildebrandt”) as evidenced by the Cleveland Clinic (“Antibodies”, May 6, 2022, hereafter as “Cleveland Clinic”).
	The instant invention is drawn to an implant for laser diagnosis and treatment, wherein the implant comprises: a metal halide perovskite, wherein the metal halide perovskite is in a form of a nanosheet, a nanowire, or a quantum dot; a gold nanoshell coupled to the metal halide perovskite; and an antibody, which is bondable to a biological tissue, on an outer surface of the gold nanoshell.
	Regarding instant claims 1 and 3-8, Hildebrandt teaches conjugates between a semiconductor nanocrystal, in particular semiconductor quantum dots, and a biological molecule such as an antibody, that is specifically recognized by a biological target, such as an antigen, in order to direct said conjugate to a particular site ([0001] and [0003]). Hildebrandt teaches that the semiconductor material belongs to the perovskite family ABX3 containing at least one cation A selected from methylammonium ion, formamidinium cation and cesium cation (Cs+), at least one element B selected from the divalent metals of the periodic table (i.e., Ba, Cu, Ca, Mg, Mn, Zn, Fe, Ni, Co, Sn, Cd and Pb) and at least one element X selected from the elements of Group VIIIa (halogens) of the periodic table (i.e., F, Cl, Br, I, At) (page 3, lines 85-86 and 116-120).  Hildebrandt teaches that particular semiconductor material, CsPbBr3 (page 3, line 121).  Hildebrandt teaches that the semiconductor material, CsPbBr3, can be a core material and said core can be coated with a shell made of a semiconductor material different from that of the core, wherein said shell materials disclosed include Au+ (page 4, lines ).  Hildebrandt teaches that the shell is bonded to the core by covalent bonds (coupled) (page 4, line 126). Hildebrandt also teaches that the biomolecule such as an antibody is bound to the quantum dot via a coupling agent (ligand) such as mercaptoacetic acid ([0002]). It is noted that antibodies are proteins composed of four polypeptides as evidenced by Cleveland Clinic (page 3).  Hildebrandt teaches that said conjugates may be used in the field of in vivo diagnosis and in the field of therapeutic treatment (page 6, lines 208-217).  Hildebrandt further teaches functionalizing (supporting) a quantum dot with penicillamine (an immunosuppressive drug).  
	Hildebrandt is silent to a particular embodiment combining a gold shell with a perovskite ABX3 such as CsPbBr3.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a gold shell in combination with a perovskite ABX3 such as CsPbBr3 with a reoanable expectation of success because Hildebrandt teaches a finite group of shell materials suitable to pair with a core material of perovskite ABX3 such as CsPbBr3.  MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”. A skilled artisan would have reasonably expected that a core-shell material comprising a core of perovskite ABX3 such as CsPbBr3 and a shell of gold would provide a semiconductor material effective for binding to an biological molecule for use in in vivo diagnostics.
It is noted that the instant claims are product claims and any intended use recitation such as “for laser diagnosis and treatment” in claim 1 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP 2112.01(I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. As discussed above, Hildebrandt suggests the claimed invention having the same structural elements. As such, a skilled artisan would have reasonably expected that the same structure would have been capable of performing the claimed intended use. 
	Thus, the teachings of Hildebrandt render the instant claims prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617